FIDUCIARY MANAGEMENT, INC. Code of Ethics Amended effective as of October 31, 2009 I.DEFINITIONS A. “Access person” means any director, officer or advisory person of the Adviser. B. “Act” means the Investment Company Act of 1940, as amended. C. “Adviser” means Fiduciary Management, Inc. D. “Advisory person” means:(i) any employee of the Adviser or of any company in a control relationship to the Adviser, who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Covered Securities by Managed Accounts, or whose functions relate to the making of any recommendations with respect to such purchases or sales; and (ii) any natural person in a control relationship to the Adviser who obtains information concerning recommendations made to Managed Accounts with regard to the purchase or sale of Covered Securities by Managed Accounts. E. A Covered Security is “being considered for purchase or sale” when a recommendation to purchase or sell the Covered Security has been made and communicate and, with respect to the person making the recommendation, when such person seriously considers making such a recommendation. F. “Beneficial ownership” shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is the beneficial owner of a security for purposes as such Act and the rules and regulations promulgated thereunder, generally any person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary interest in the equity securities. G. “Control” has the same meaning as that set forth in Section 2(a)(9) of the Act, generally meaning the power to exercise a controlling influence over the management or policies of a company. H. “Covered Security” means a security as defined in Section 2(a)(36) of the Act, generally any interest or instrument commonly known as a security, except that it does not include: (i) Direct obligations of the Government of the United States; (ii) Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; and (iii) Shares issued by open-end registered investment companies. I. “Disinterested director” means a director of the Fund who is not an “interested person” of the Fund within the meaning of Section 2(a)(19) of the Act and the rules and regulations promulgated thereunder. J. “Fund” means FMI Common Stock Fund, Inc., FMI Funds, Inc. or any series of FMI Funds, Inc., and FMI Mutual Funds, Inc. or any series of FMI Mutual Funds, Inc. K. “Initial Public Offering” means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of L. “Investment Personnel” means:(i) any employee of the Adviser or of any company in a control relationship to the Adviser who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by Managed Accounts; and (ii) any natural person who controls the Adviser and who obtains information concerning recommendations made to Managed Accounts regarding the purchase or sale of securities by Managed Accounts. M. A “Limited Offering” means an offering that is exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) or Section 4(6) thereof or pursuant to Rule 504, Rule 505 or Rule 506 thereunder. N. “Managed Accounts” include the Fund and any other client account for which the Adviser provides investment management services. O. “Purchase or sale of a Covered Security” includes, among other things, the writing of an option to purchase or sell a Covered Security. P. “Reportable Security” includes Covered Securities and shares of the Fund. It also includes those open-end registered investment companies organized as Exchange Traded Funds (ETF). Q. “Supervised Person” means any director, officer or employee of the Adviser. II.
